Appeal by the defendant from a judgment of the Supreme Court, Queens County (McGann, J.), rendered September 20, 1996, convicting him of attempted murder in the second degree (two counts) and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not entitled to a missing witness charge. The defendant did not make the requisite prima facie showing that the uncalled witness was knowledgeable about a material issue in the case, that he would be expected to testify favorably to the People, and that he was under their control (see, People v Gonzalez, 68 NY2d 424; People v Bryant, 194 AD2d 549).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his pro se supplemental brief, are either unpreserved for appellate review or without merit. Bracken, J. P., Thompson, Pizzuto and Altman, JJ., concur.